NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing an interview with applicant 17 June 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Rossi on 17 June 2021.

The application has been amended as follows: 

For the claims provided 17 May 2021:

Claim 1: (currently amended) An apparatus for absorbing water, said apparatus comprising an outer covering (1) and, water-absorbing pellets (2), 
said outer covering having an outer surface and an interior wall and where said outer covering is sealed with said interior space inside said outer covering; wherein said outer covering further comprises absorption holes (3) which are holes in said outer covering; and where said water-absorbing pellets (2) are inside the hollow interior of said outer covering; and where said water-absorbing pellets (2), when dry, are too large to fit through said absorption holes (3); and where said water-absorbing pellets (2) are comprised of compressed wood, that is compressed to the point where the volume of said compressed wood is less than the volume of said compressed wood was before said compressed wood was compressed, and where said compressed wood expands when placed in contact with water.  

Claim 3: (currently amended) The apparatus of Claim 1, further comprising an oleophilic interior component, which is capable of absorbing hydrocarbon molecules, and which is located inside the hollow interior space of said outer covering, and which is of sufficient size that said oleophilic interior component is too large to fit through said absorption holes.  


Claim 14: (currently amended) The apparatus of Claim 3, further comprising one or more remediation pouches, located inside said outer covering, wherein each said remediation pouch comprises a remediation pouch wall, which surrounds a sample of a chemical agent or microorganism; each said remediation pouch further comprising that exposure to water causes the pouch wall of each said remediation pouch to disintegrate, releasing said chemical agent, or microorganism, where said chemical agent or microorganism is capable of binding to, or absorbing, or removing from said water, an impurity in said water.  

Claim 20: (currently amended) The apparatus of Claim 3, further comprising that said apparatus includes a medallion, said medallion further comprising a QR Code, said QR code further comprising information about one or more of the following; 
a. the types of water-absorbing pellets (2) 
b. the existence and content of any remediation pouches that are part of said apparatus, 
c. the contents of any specific intrusion of water that said apparatus was created to absorb.  

Claim 21: (currently amended) A process for creating an apparatus that is capable of fully or partially absorbing intrusions of water, said process comprising; 
determining whether the water which will be part of a threatened or actual intrusion of water contains any impurities; 
determining the nature of said impurities that are contained within said threatened or actual intrusion of water; 
providing an apparatus, [[each]] said apparatus comprising an outer covering (1) and, wood pellets that are water-absorbing pellets (2) and that have been compressed to the point where the volumes of said wood pellets have been reduced, that expand when placed in contact with water, said apparatus further including a remediation pouch therein; 
6wherein said outer covering is flexible, and hollow; 
creating a hollow interior space inside said outer covering, and where said outer covering is sealed with said interior space inside said outer covering, wherein said remediation pouch is within said hollow interior space; 

and, compacting the wood pellets until the ratio of the volume of the wood pellets after compression to the volume of the wood pellets before compression, reaches a desired value, where said desired value is defined based on the nature of said impurities within said threatened or actual intrusion of water;  
and determining, based on the nature of said impurities that are contained within said threatened or actual intrusion of water; 
the nature and contents of the remediation pouch located inside said outer covering, wherein [[each]] said remediation pouch comprises a remediation pouch wall, which surrounds a sample of a chemical agent or microorganism; said remediation pouch further comprising that exposure to water causes the wall of said remediation pouch to disintegrate, releasing said chemical agent, or microorganism, where said chemical agent or microorganism is capable of binding to, or absorbing, or removing from said water, an one or more of the impurities in said water; 

7and, if the user does need to monitor the exact location of any said apparatus, placing within the respective apparatus a chip which is capable of broadcasting a signal, wherein said signal can be either directly or indirectly relayed to a monitoring station, and said monitoring station can determine the location of said chip from data pertaining to said signal; 
determining the types of wood comprising the wood pellets, inside the apparatuses; 
determining, based on whether any of the impurities in the water are more easily absorbed by oleophilic than oleophobic substances, whether or not each said apparatus should include an oleophilic interior component, and, if so, what type of oleophilic interior component said apparatus should include.  

Claim 26: (currently amended) The method of Claim 24, further comprising providing a plurality of said apparatuses and fastening adjacent ones of said outer coverings 

Claim 27: (previously presented) The method of Claim 22, further comprising that the water-absorbing pellets include wood pellets that are deliberately compacted so that the ratio of volume of the respective water-absorbing pellets after compression to volume of the respective water-absorbing pellets before compression differs from the ratios of volume after compression to volume before compression of other wood pellets included in said water absorbing pellets, and wherein all said water-absorbing pellets are mixed together before being placed inside said apparatus; 
9or the water-absorbing pellets include wood pellets of different types of wood, which are mixed together before being placed inside said apparatus.
Reasons for Allowance: 

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the covering, water-absorbing pellets being made of compressed wood, 
Further, upon review, the examiner again reviewed the drawings and specification in light of applicant’s arguments.  After consideration, the examiner withdraws the new matter rejections made with respect to the specification and drawings.  The disclosure as originally filed sufficiently supported the added figures and language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With the above amendment and for the reasons provided, the following is the final status of the claims:
Claims 1-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649